Title: To George Washington from Brigadier General Samuel Holden Parsons, 6 April 1780
From: Parsons, Samuel Holden
To: Washington, George


          
            Dear General
            Redding [Conn.] 6th Apl 1780
          
          By Letters from Colo. Sherman & other Officers I am informd of the Distresses of the Connecticutt Line of Officers, for Want of Clothing and should be happy if I could give them fairer Prospects of Supplies from this State. the Legislature have voted Monies for that Purpose and appointed their Agent to purchase, but the Monies are not collected nor is any Clothing yet procurd; the Truth is, Monies are exceeding scarce & hard to be levied; but I beleive the State are desirous of doing all the Officers can expect & I hope by the End of next Month they will be supplied with the most material Parts of their Clothing, however constant Exertions are necessary to Stimulate the Legislature and the Agents to furnish these necessary Supplies; and if your Excellency should consider the Matter of sufficient Importance to induce you to write the Governor on the Subject it would be of great Service to the Officers.
          The Accounts between the Army & State I have Reason to beleive will be settled to our Satisfaction, but to secure this there is no Stage of the Settlement but requires an Attention, the too great Popularity of the Government of our State tends to bring the Rights of Officers into Hasard when every Soldier may rest assurd of full & complete Justice—I think with proper Attention the prospects of recruiting our Line are good, I could wish a proper Number of Officers, Serjeants & Musick were orderd into the State for that purpose.
          I intended to have been at Camp next Week but on receiving the Letters on the Subject of Clothing and the Settlement we are making with the State have induc’d me to beleive tis necessary for me to continue in the State until those Things are nearly compleated, unless the State of the Army should require my earlier Attendance in Camp, of which I shall hope to be informd.
          
          I have just heard that my Son is a prisoner in New York, taken in the Recovery from New London. if any Opportunity presents for his exchange I shall be much obliged to your Excellency for your Friendship in procuring his Discharge. I am with the greatest Respect yr Excellency’s Obedt h[umbl]e Servt
          
            Saml H. Parsons
          
        